Per Curiam.
The defendant was convicted by a
jury in Detroit Becorder’s Court of uttering and publishing, MCLA 750.249; MSA 28.446. He was sentenced by the trial court to a term of 5 to 14 years and appeals as of right.
Defendant raises two issues on appeal. First, he alleges that an eight-month delay between granting a motion for a handwriting expert and a motion for trial adjournment deprived him of his right to a speedy trial. No demand for a speedy trial was made. The law is clear that, absent such a demand, defendant may not complain on appeal. People v Duncan, 373 Mich 650 (1964); People v Miklovich, 375 Mich 536 (1965); People v Love, 31 Mich App 85 (1971).
Defendant also contends that the prosecutor committed reversible error by asking defendant if he believed in a Supreme Being. MCLA 600.1436; MSA 27A.1436. No objection was raised below. This Court will not pass on issues raised for the first time on appeal unless manifest injustice appears on the record. People v White, 25 Mich App 176 (1970). A review of the record reveals no such injustice.
Affirmed.